Exhibit 23.2 [Letterhead of SRK Consulting (U.S.), Inc.] CONSENT OF SRK CONSULTING (U.S.), INC. The undersigned, SRK Consulting (U.S.), Inc., hereby states as follows: SRK Consulting (U.S.), Inc. assisted with the preparation of “Feasibility Study Update, NI43-101Technical Report, Vista Gold Corp., Paredones Amarillos Gold Project, Baja California Sur, Mexico” dated September 1, 2009, (the “Technical Report”) for Vista Gold Corp. (the “Company”), portions of which are summarized (the “Summary Material”) in this Annual Report on Form 10-K for the year ended December 31, 2009 (the “Form 10-K”). I hereby consent to the Summary Material in the Form 10-K and to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-132975 and 333-158633) and in the related Prospectuses, and in the Registration Statements on Form S-8 (Nos. 333-105621, 333-134767 and 333-153019) of the Company of the Summary Material concerning the Technical Report, including the reference to SRK Consulting (U.S.), Inc. included with such information, as set forth above in the Form 10-K. By:/s/ TERRY BRAUN Name:Terry Braun Title:Principal, SRK Consulting (U.S.), Inc. Date: March 10, 2010
